Citation Nr: 1740589	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  16-53 524A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a higher initial rating for persistent insomnia disorder associated with dermatitis of the scalp, currently evaluated as 30 percent disabling.

2.  Entitlement to a higher initial rating for type 2 diabetes mellitus, currently evaluated as 20 percent disabling.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel





INTRODUCTION

The Veteran had active duty service in the U.S. Air Force from February 1954 to February 1980.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board notes that in June 2017 the Veteran timely appealed a March 2017 rating decision denying service connection for sleep apnea but no statement of the case has been issued.  While the Board is cognizant of the decision in Manlincon v. West, 12 Vet. App 238 (1999), in this case, unlike in Manlincon, the Veterans Appeals Control and Locator System shows that the RO has fully acknowledged the notice of disagreement and is currently processing the appeal.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As to the claims involving insomnia and diabetes, the most recent VA examinations of these disabilities took place in July 2015.  Since that time, the Veteran has continued to seek treatment for these disorders and VA treatment records indicate he has continued to complain of symptoms associated with these disabilities.  In light of the Veteran's continued treatment for these disabilities, the Board finds that new VA examinations are warranted.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination).

In addition, the statement of the case for diabetes mellitus and the most recent supplemental statement of the case pertaining to insomnia disorder and TDIU were issued in May 2017.  Since that time, additional pertinent evidence - which was not previously considered - has been associated with the claims file, including VA treatment records from December 2016 through June 2017 from the Durham VA Medical Center.  As this evidence was received prior to the transfer of the appeal to the Board, another supplemental statement of the case must be issued following initial review by the AOJ.  

Finally, the RO should obtain any outstanding VA treatment records dated since June 2017 and associate them with the claims file. 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA treatment records dated from June 2017 to the present.

2.  The Veteran should be afforded VA examinations to evaluate the current severity of his service-connected persistent insomnia disorder and type 2 diabetes mellitus.  The electronic claims folders should be made available to the examiner(s) for review in conjunction with the examinations and the examiner(s) should acknowledge such review in the examination report.  Any indicated studies should be performed.  The examinations should be conducted in accordance with the current disability benefits questionnaires or examination worksheets applicable to persistent insomnia disorder and type 2 diabetes mellitus.

In addition, the examiner(s) should fully describe any occupational impairment resulting from either disorder.  The rationale for all opinions expressed must be provided.

3.  After completion of the above, readjudicate the claims, to include entitlement to a TDIU.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

